Title: To George Washington from Charles McKiernan, 30 October 1785
From: McKiernan, Charles
To: Washington, George



Sir.
Philadelphia October 30th 1785.

The inclosed letter from Sir. Edward Newingham with the small package that accompanies this, I hoped to have the honor of delivering to your Excellency in person, but I find that my deceased fathers affairs require my immediate attention in this quarter.
I regret Sir. that no opportunity has offered to forward them to you before.
Somtime before I return to Europe I intend myself the honor to wait on your Excellency in person, to receive your commands, should you be pleased to favour me with any, for that part of the world—I am respectfully your Excellencys most Humble and verry Obedient servant

Charles McKiernan

